Citation Nr: 1821243	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of frostbite of hands and feet. 

2.  Entitlement to service connection for residuals, frostbite of hands and feet.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at Law


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO, inter alia, appeared to reopen a previously denied claim for entitlement to service connection for residuals of frostbite of hands and feet, deny the claim on the merits, and denied entitlement to service connection for tinnitus.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 (2012) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must therefore first decide whether new and material evidence to reopen the claim has been received.  The Veteran timely filed a notice of disagreement (NOD) in July 2013 and a substantive appeal, via a VA Form 9, in August 2014.  

In his July 2013 VA Form 9, the Veteran noted that he did not want a hearing before the Board.  In a July 2017 correspondence, the Veteran's representative reported that the Veteran was awaiting a hearing before the Board on the issues on appeal.  However, as the Veteran indicated that he did not want a hearing, and there is no indication that he ever requested one, the Board will decide on the claims as set forth below.  In any event, the Board is granting the benefits sought in full.


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of frostbite of hands and feet.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.
2.  Evidence since the March 1989 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for residuals, frostbite of hands and feet and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's residuals, frostbite of hands and feet aer related to an in-service injury. 

4.  The evidence is at least evenly balanced as to whether the Veteran's current tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The March 1989 rating decision that denied the claim for entitlement to service connection for residuals of frostbite of hands and feet is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for residuals, frostbite of hands and feet are met.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for entitlement to service connection for residuals of frostbite of hands and feet was previously denied in a March 1989 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs), a VA examination, and military personnel records.  Service connection was denied on the basis that the RO determined that frostbite of hands and feet were not shown by the evidence of record.  

Although notified of the March 1989 denial in an April 1989 notification letter, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the March 1989 denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the March 1989 rating decision include statements made by the Veteran, statements submitted by the Veteran's fellow infantrymen, and VA treatment records and medical opinion.  This evidence provides bases for reopening the claim for service connection for residuals of frostbite.  Specifically, the Veteran's statements, as well as his fellow infantrymen's statements, and VA treatment records are new in that they were not before the agency of decision makers at the time of the March 1989 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, the new evidence submitted is material in that it relates to the basis for the prior denial, i.e., the lack of evidence establishing frostbite of hands and feet.   

Thus, the new statements of the Veteran, the statements of his fellow infantrymen, and VA treatment records relate to unestablished facts necessary to substantiate the claim for service connection for residuals of frostbite of hands and feet and also raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110.  The criteria for reopening the claim for service connection for residuals of frostbite of hands and feet have therefore been met.

B.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

1.  Residuals, Frostbite

The Veteran contends that residuals of frostbite of his hands and feet are caused by an in-service cold injury from a training exercise in cold weather, and are therefore related to service.  

STRs do not reflect treatment, complaint, or diagnosis of frostbite to any of the Veteran's extremities. 

Post-service, during a March 1989 VA examination, the Veteran complained of aching, itching, and swelling of his feet when exposed to cold.  He reported that his symptoms started five years previously in Germany when he was exposed to cold and could not walk.  Upon examination of his feet, the examiner noted that they were normal.  The Veteran was diagnosed with post frost bite syndrome (history) which was indicated as moderate.

In a January 2005 statement, the Veteran recounted a cold weather training exercise which resulted in "excruciating" pain in his hands and feet.  He reported that he was not sent to the hospital, but was sent to the barracks and was bedridden for two weeks.  He reported that shortly thereafter, he began to walk again and was placed in different quarters to help keep him from the cold on a regular basis.  

In a January 2005 statement from the Veteran's former boss, he reported that over the last nine years, the Veteran reported on several occasions that his extremities had been affected by frostbite while serving in service.  

In a January 2012 statement from the Veteran's fellow infantryman, G.H., he recalled the cold weather training exercise in Germany.  He reported that they were not directed to wear artic boots.  He stated that soldiers suffered from cold weather injuries as a result of the exercise.  

A March 2012 statement from the Veteran's fellow infantryman, G.F., corroborated the cold weather training exercise the Veteran reported of.  He reported that they were not allowed to wear anything over their boots so their feet got cold and wet.  He reported that he noticed that the Veteran was unable to stand on his feet.  He also stated that he remembered touching the Veteran's feet and seeing the discoloration of his feet.  He described the Veteran's feet as extremely cold and dark at that time.  He reported that the Veteran had to be carried away from the exercise.  He reported that the Veteran was placed on bed rest.  Military personnel records reflect that G.F. served alongside the Veteran in Germany.   

In a May 2012 statement, the Veteran reported that he had symptoms of frostbite syndrome that continued since service.  

During a July 2014 VA examination, the Veteran reported cold weather exposure while on duty in Germany in January 1981, but no frostbite injuries.  The examiner reported that he denied any skin damage and remained in service another one and a half years after cold exposure.  The examiner noted that he was also exposed to cold and had an emergency evaluation in 2005 in St. Louis, Missouri.  He noted that no residuals were noted then, as well.  The examiner noted that the Veteran has a diagnosis of cold exposure, hypothermia from 1981.  The examiner found that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, he reported that there is no evidence of cold injuries on examination or in medical records.  He found that the only evidence is testimony of cold weather exposure which did not result in any cold injuries.  He noted that the Veteran was treated for hypothermia with two weeks in barracks, but was not admitted to any medical facility.  He fully recovered and resumed duty with no residuals.

VA treatment records reflect complaint of and treatment for chronic pain, numbness, and tingling in his hands and feet.  In February 2013, the Veteran was referred to a rheumatologist who noted that the Veteran's arthralgias were exacerbated by cold temperature.  He reported that he also has a history of a cold weather injury with chronic numbness/tingling of his hands/feet.  He stated that this could explain the pain the Veteran experiences in these areas. 

Upon review of the evidence of record, the Board finds that service connection residuals, frostbite of hands and feet is warranted.  

Initially, the evidence of record establishes that the Veteran has current residuals of frostbite of his hands and feet.  This was confirmed on examination in March 1989 and continually noted throughout the VA treatment records to include the February 2013 rheumatologists reference to arthralgias were exacerbated by cold temperature.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the Board cannot draw a bright line at the date of claim but must consider all of the evidence of record in determining whether the Veteran has met the current disability requirement.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

There is also evidence of an in-service cold weather injury.  Although the Veteran's cold weather injuries were not noted in his STRs, the Veteran, as well as his two fellow infantrymen, described a cold weather exercise that they were involved in.  The Board finds these statements credible.  Thus, the dispositive issue in this case is whether the Veteran's residuals of frostbite of his hands and feet are related to the in-service injury. 

The July 2014 VA medical opinion reflects a lack of relationship between the Veteran's residuals of frostbite in his hands and feet and the in-service training exercise.  However, it appears that the examiner did not fully take into consideration the Veteran's statements as well as the statements from the Veteran's fellow infantrymen.  Specifically, the Veteran has consistently reported that following the exercise, he continued to experience pain, numbness, and tingling in his hands and feet.  The examiner reported that cold weather exposure did not result in injury despite the fact that, G.F. reported that he personally observed injury on the Veteran following the exercise.  Moreover, the Veteran was seen in March 1989, six years following separation from service, and reported that his symptoms began in Germany as a result of cold weather exposure.  Additionally, the February 2013 VA treatment note from a rheumatologist suggested a possible link between the Veteran's pain and his in-service cold weather exposure.  As the July 2014 VA examiner based his opinion, in part, on the fact that STRs did not document cold injuries, the opinion is inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

There is also lay evidence suggesting a nexus between the Veteran's residuals of frostbite in his hands and feet and service; specifically, lay testimony of an in-service event which resulted in cold weather injuries that continued to after service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  The Veteran has consistently, competently, and credibly made numerous statements, documented in medical records, regarding his in-service cold weather exposure and the pain, numbness, and tingling in his hands and feet that he has continuously experienced as a result since service.  These statements are supported by the March 1989 VA examiner's diagnosis of moderate post frost bite syndrome and the February 2013 rheumatologist opinion that the Veteran's chronic numbness/tingling of the hands and feet could be explained by his cold weather injury.

Thus, there is an inadequate negative medical nexus opinion and competent, credible lay evidence of current residuals of frostbite in his hands and feet that had its onset in service, supported by the March 1989 diagnosis of moderate post frostbite syndrome and the February 2013 rheumatologist opinion that the Veteran's chronic numbness/tingling of the hands and feet could be explained by his cold weather injury.  The evidence is therefore at least evenly balanced as to whether the Veteran's residuals of frostbite in his hands and feet are related to his active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for frostbite in his hands and feet is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

2.  Tinnitus

The Veteran contends that his tinnitus is related to noise exposure in service.

The Board notes that tinnitus is capable of lay observation, and the Veteran has offered competent, credible statements that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Furthermore, medical treatment evidence of record reflects a diagnosis of tinnitus.  Thus, the Veteran has met the current disability requirement.

As noted above, the Veteran asserted that he was subject to noise exposure during active service due to his duties as an infantryman and artilleryman.  His statements have been found competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Therefore, the Veteran has met the in-service injury or event requirement.  Hence, the dispositive issue is whether tinnitus is related to the in-service noise exposure.

During the July 2012 audiological examination, the Veteran reported constant bilateral tinnitus which had its onset in military service during live fire exercises.  He reported that he was responsible for manning the 50 caliber machine gun and in one particular instance he fired a Dragon (a shoulder-fired weapon meant to tank a destroyer).  He described the tinnitus as "a buzzing or ringing sound."  The examiner opined that it was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  As rationale, she reported that service treatment records were negative for complaints of tinnitus and the Veteran did not suffer any acoustic damage.

The audiological professional did not take into consideration the Veteran's statement as to the onset of his tinnitus, and the continued symptoms he experienced.  Thus, the opinions are inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").   The examiner did not address the Veteran's statement that his tinnitus began in service.  As noted above, the Board has found the Veteran's statements to be credible.  Consequently, this lay evidence of a nexus between the Veteran's current tinnitus and his military service based on continuous symptoms is entitled to substantial probative weight.

The evidence before the Board thus consists of inadequate negative medical nexus opinions and competent, credible lay evidence of current tinnitus that had its onset in service.  The evidence is therefore at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").




ORDER

Entitlement to service connection for residuals, frostbite of hands and feet is granted.

Entitlement to service connection for tinnitus is granted.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


